FILED
                            NOT FOR PUBLICATION                              JAN 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50474

               Plaintiff - Appellee,             D.C. No. 8:09-cr-00178-SVW

  v.
                                                 MEMORANDUM *
JULIUS KABUKURU, a.k.a. Julius
Ngabirano Kabukuru,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Julius Kabukuru appeals from the 48-month sentence imposed following his

guilty-plea conviction for encouraging aliens to enter or reside in the United States




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegally, in violation of 8 U.S.C. § 1324(a)(1)(A)(iv). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      First, Kabukuru contends that the district court committed procedural error

because it failed to review, consider, calculate, use as a starting point, or remain

cognizant of the advisory Sentencing Guideline range. Although the district court

plainly erred, Kabukuru has not shown a reasonable probability that he would have

received a different sentence but for the district court’s error. See United States v.

Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008).

      Second, Kabukuru contends that the district court committed procedural

error by failing to explain adequately the above-Guidelines sentence. The record

belies this contention.

      Third, Kabukuru contends that his sentence is substantively unreasonable.

The 48-month sentence is substantively reasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      Fourth, Kabukuru contends that the district court erred by including

specifics about the second and third conditions of his supervised release regarding

the collection of a DNA sample, and the payment of a fine and special assessment,

in the written judgment that it did not pronounce at the sentencing hearing. We


                                           2                                     10-50474
disagree. See United States v. Garcia, 37 F.3d 1359, 1368 (9th Cir. 1994) (a

written judgment that simply clarifies an oral pronouncement is permissible),

overruled on other grounds by United States v. Jackson, 167 F.3d 1280 (9th Cir.

1999).

         Lastly, Kabukuru contends that the district court erred by imposing a new

condition in the written judgment requiring him to file taxes during his period of

supervised release. Because this condition is part of the mandatory and standard

condition of supervised release under 18 U.S.C. § 3583(d) and U.S.S.G.

§ 5D1.3(a)(1) that the defendant follow the law, it was implicit in the district

court’s oral decision. See United States v. Napier, 463 F.3d 1040, 1042-43 (9th

Cir. 2006).

         AFFIRMED.




                                           3                                       10-50474